Bowie, C. J.,
delivered the opinion of this Court.
The appellees “as male members of the African Methodist Episcopal Church of the City of Baltimore, and as next friends of the poor colored children named as cestui que trusts, in the deed of John Sinclair to Jacob Gaillard and others, and for all others interested,” sue the appellants, Henry Gibbs and others, trustees of the African Methodist Episcopal Church, requiring them to answer on oath, the several matters charged, to render an account of their receipts and disbursements for the last three years, to produce their record book, and praying that the said trustees be removed.
They charge, that by the Act of incorporation, it is made the duty of the trustees of said corporation not to interfere in any wise with the economy of the Church, in the current receipts and disbursements, but it is on the contrary determined and expressly declared that said trustees shall make no additions, alterations or amendments, except by the concurrence of two-thirds of the male members of the age of twenty-one years, etc.
That, in violation of the aforesaid provision, the trustees introduced into the Church building situate in Sharp street, in the City of Baltimore, a part of the property of the corporation of which they are trustees, instrumental music, against the economy of the Church, and its customary and usual form of worship, and incurred expenses in consequence thereof, not warranted by the Act of incorporation.
The bill further charged, that the said trustees, in defiance of the provisions of the Articles of incorporation, after having failed to obtain the two-third vote as required, *332continued to allow said instrumental music to be made a part of the worship in said Church, against the wishes and expressed opposition of a large majority of the male members of the said Church, and they have also continued to incur the additional expenses of an organist, wholly unauthorized hy said articles and against the letter and spirit of the same.
The .appellees further charged, that the appellants by virtue of their appointment, held in trust certain property conveyed hy John Sinclair to Jacob Gaillard and others, in trust, that the rents, issues and profits should be applied towards the education of poor colored children, that they had wholly failed to comply with the express provisions of the deed of trust; that they had failed to comply with the provisions of the sixth section of the Act of 1812, January 8th, and its supplement under which the African Episcopal Church was incorporated, which requires the trustees shall keep a record book, and cause to be registered a fair account of all their proceedings, subject at all times to the inspection of the several members of the Church, etc.
They further charged that iii all respects the affairs and pecuniary matters of the said Church had been carelessly, negligently and faithlessly conducted for many years, and they were kept in ignorance of the manner and way the large receipts of the burial ground belonging to the Church are expended, and also, of the receipts of other property belonging to the aforesaid corporation, the said trustees refusing to disclose to the members of the Church the true condition of its monetary affairs, etc.
Subsequently, a petition and supplemental bill were filed, making the elder in charge a co-defendant, alleging he had permitted the employment of the organ although *333requested to forbid it, and praying an injunction against tbe trustee and elder prohibiting them from using or allowing to be used a musical instrument or organ in the public worship of the congregation until the further order of the Court, and praying a subpoena and answers by the defendants to the original and supplemental bill.
An injunction was issued on tbe 27th of May, 1864, prohibiting the use of instrumental music, with leave to move for a dissolution upon filing their answers, by defendants.
The answers, denying all the allegations of the hill, and particularly that instrumental music is contrary to the custom of the Methodist Episcopal Church or to the law or provisions of the Act of incorporation, and all of the breaches of trust charged by tbe complainants against the respondents. On the 3rd of June a commission to take testimony was issued by consent of counsel, under which very voluminous evidence was taken. On the same day the respondent’s counsel entered a motion to dissolve the injunction.
On the 19th of September the complainants prayed leave to amend their bill, by asking an injunction restraining tbe trustees from applying the proceeds of tbe property to any other purpose than that set forth in the deed, to wit: tbe education of the poor children, etc., and for such other relief, which petition was set down for hearing at the final hearing, by order passed 16th of July, 1864.
On motion of the complainants, on the 21st of September, 1864, tbe case was set down for final hearing on the 7th of October, 1864, and on the 22nd of September, 1864, the counsel made the following agreement: “ Gibbs et al. vs. Henry Tartar et al. We agree that this case shall be heard on final hearing this day, and also upon the motion to dissolve the injunction.”
On the same day the appellants filed exceptions to the original and supplemental bills, and also to the testimony.
*334On the 26th of September, the appellees prayed leave to amend their bill, for the purpose of adding a more definite and full designation of their interest as parties to this suit, by adding after their names and present description the words “ and as next friends of the poor colored children named as cestui que trusts in the deed of John Sinclair to Jacob Graillard,'etc.,” which Was granted by order of same date.
The appellants, on the same day, filed exceptions to the jurisdiction of the Court, to remove them as trustees, as prayed in said bills, and also to the averment of the bills, in substance, as follows :
1st. Because as a corporate body, they could not be deprived of their corporate rights in the proceedings instituted against them in this cause.
2nd. They hold none of the powers and trusts set forth in said bills, except as a corporate body, and are not liable to answer for any violation of the same in their individual capacity, in which character they are sued.
3rd. They are sued in respect of three several and distinct subject matters in the same suit.
4th. The complainants have not shown in either of the bills, they have any interest in the suit; all who are in like interest with the complainants are not made parties.
5th. There is no real grievance or cause of complaint, set out with such certainty, that the defendants can answer or the Court determine.
In the view which we entertain of the law of this case, it will not be necessary to examine the voluminous testimony taken and returned under the commission issued in the cause, but to inquire whether the subject matter of the suit is such as the Court can take cognizance of; and if jurisdiction exists, whether the parties complainant and defendant, are such as authorize the relief prayed.
The main object of the bill was, (as observed by the *335Judge below,) tbe removal of the trustees; the various charges were so many causes alleged, to justify the application for their removal. The injunctions were merely ancillary; if the main object was beyond the jurisdiction of the Court, in the manner presented, the accessories must follow the principal.
The Act of 1802, ch. 111, entitled “ An Act to incorporate certain persons in every Christian Church or congregation in this State,” does not as in some other States incorporate the congregation or society, hut provides “ that in every Christian Church or congregation, etc., there shall he and remain sufficient power and authority, in all male persons, above twenty-one years of age, belonging to any such Church, etc., to elect at their discretion, certain sober and discreet persons, not less than five, nor more than thirteen, which persons so elected shall be and are thereby constituted a body politic or corporate; upon being registered as thereinafter directed, to act as trustees in the name and behalf of the particular Church for which they are chosen, and to manage the estate, interest and property of the same in the most upright manner, and shall have perpetual succession, and shall by their name of incorporation have power to sue and be sued.”
The Act of incorporation of the appellants formed under this general Act, as explicitly enacts that the powers and authorities given to the trustees shall not be construed to prevent the ministers appointed agreeably to the discipline of the said Church from the use and enjoyment of the Church as heretofore ; nor interfere with the economy of the Church; but the current receipts and disbursements shall be under the control and management of those persons who may from time to time he regularly authorized. Vide secs. 6 and 7.
The persons elected, under the Act of incorporation, *336constitute a body politic, and as such act as trustees holding the estate in perpetual succession, and to manage the same in the most upright and careful manner, according to the discipline of the Methodist Episcopal Church of the United States.
The male members of the Church are invested with no visitorial or controlling power over the minister or trustees, or interest in the property of the corporation ; or with any authority, except in the case of selling, or leasing, or amending the articles, when the consent of two-thirds is required.
The right of the ministers in charge, to the use and enjoyment of the Church, (which includes all the uses to which it can be applied for religious purposes,) is expressly reserved to them ; and the economy and management of the fiscal affairs, the receipts and disbursements, are as explicitly assigned to those appointed for that purpose, under the discipline of the Church.
Assuming the trust, under the deed of Sinclair, to be vested in the trustees of the African Methodist Episcopal Church of the City of Baltimore, as a body politic and corporate, that corporation has not been made a party to the cause, as it can only be sued in its corporate name.
The defendants, the appellants are sued individually, the designation " trustees of the African Methodist Episcopal Church” superadded being a “ descriptio persones. ’ ’ This is not a mere misnomer, but suing them in a different capacity.
In a similar case the late learned Chancellor Bland held this language :
“ This bill has, however, not only omitted to bring before the Court those whom it appears from its statements have an interest in the claims and pretensions set forth, and also that body who is charged to be the cause of all the alleged *337injury, but it has brought before the Court certain persons who in the capacities in which they stand have not the least interest in the matters in controversy ; for where the legal capacities of parties are different, such capacities must be considered as if they were several persons.” Binney’s Case, 2 Bland, 108. Which position he sustains by numerous authorities. The appellant’s exceptions went not only to'the capacity of the complainants to sue, and the liability of the defendants to he sued, but the multifariousness of the bill, the want of jurisdiction over the subject matter, etc.
It is true, as intimated by the Judge below, the usual manner of taking advantage of multifariousness is by demurrer, plea or answer ; and it has been held that the defendants have waived all exceptions to that defect by filing their answers and going into an examination of testimony as to the merits. Gibbs vs. Clagett, 2 G. & J., 28. But a Court of Equity may “ sua sponte” dismiss a bill for multifariousness when deemed necessary to the proper administration of justice. Ohio vs. Ellis, 10 Ohio, 456. Story’s Eq. Pl., 284. 3 How., U. S., 333, 412.
The other objections raised by the exceptions to the jurisdiction of the Court, the right of the complainants to sue, the irregularity of proceeding against members'of a corporation individually, instead of suing the body politic, in their corporate name, do not seem to have been particularly noticed.
The general rule (as shown by Chambers vs. Chalmers et al., 4 G. & J., 420,) is, that if the infirmity of the plaintiff’s case appears upon the face of the bill, the defendant may rely upon it at the hearing, no matter how imperfect or what the character of the answer, and that it is only with respect to some defences given by statute that a *338different rule prevails. Gibbs vs. Cunningham, 4 Md. Ch. Dec., 326.
The bill should show the rights of the plaintiff, the manner in which he is injured, and that the case as stated, and the relief asked, are properly within the jurisdiction of a Court of Equity. 1 Mitford’s Eq. Pl., 37. Cooper’s Eq. Pl., 5. Story’s Eq. Pl., 23.
An objection to the jurisdiction of the Court or to the capacity of the plaintiff, may be presented at any time, it may be made by demurrer, plea, answer, or taken advantage of at the hearing. 3 Bland, 143.
The General Assembly of this State, in its earliest legislation, exhibited the utmost solicitude to avoid all interference with the ecclesiastical affairs of the several denominations of Christians. The Act incorporating certain persons in every Christian Church or congregation enacts, “ Nothing therein contained shall be construed, adjudged or taken to abridge or affect the rights of conscience or private judgment, or in the least to alter or change the religious constitution or government of any Church, congregation or society, so far as respects or in anywise concerns doctrine, discipline or worship.” Act of 1802, ch. 116, sec. 13.
Singing is recognized as a part of Divine worship, among almost all denominations of Christians. Whether it should, or should not be accompanied with instrumental music, must be determined by those who administer the discipline of the Church to which they belong. With this, •.s we have seen, the trustees are expressly prohibited from interfering by the terms of their incorporation. If they have intruded upon the office or duty of the minister or steward of the Church, it is no ground for interposition by injunction at the instance of the male members of the congregation, but the remedy is by mandamus, at the *339relation of the officer disturbed or ousted. Vide Act of 1828, ch. 78. Clayton et al. vs. Carey et al., 4 Md. Rep., 30. Angel & Ames on Corp., 704.
(Decided December 5th, 1865.)
If the minister, as charged by the amended bill, has violated the doctrine or discipline of his denomination of Christians, he is responsible to its ecclesiastical tribunals.
Finding some of the allegations of the hill involve questions of “ doctrine, discipline or worship,” with which this Court has no power to interfere or decide, and the complainants no right to bring before this Court; and other allegations make charges of breach of trust, against a corporation or body politic, which aro not properly before this Court, (without deciding whether the complainants have any right to maintain such a suit against the Corporation,) we think the orders granting and continuing the injunctions heretofore issued in this cause should he reversed, the injunction dissolved and the hill dismissed with costs to the appellant.

Orders reversed, injunction dissolved and bill dismissed.